Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Filing Receipt
	The filing receipt mailed 02/03/2021 states that the application 17/154,261 claims benefit of 62/964,354 submitted 01/22/2020.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
	Examiner required restriction to the inventions or inventive methods described: Group I including claims 1-18 drawn to crystalline forms of zuclomiphene citrate, Group II including claims 19-20 drawn to a method of treating bone disorders and hot flashes, and Group III including claims 21-25 drawn to a process of forming said crystalline forms. 
Applicant in their reply elected Group I, including claims 1-18 to be examined and claims 19-20 and 21-25 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive method and process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022.
Claims 1-18 on examination were found to be directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to a method of using, and claims 21-25, directed the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/15/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Breadth of claims
Claims 19-20 are drawn to a method for treating a disorder selected from osteoporosis, bone fractures, loss of bone mineral density (BMD) and hot flashes comprising administering an effective amount of the instant claim crystalline form of zuclomiphene citrate.
Nature of invention
The nature of the invention is a method of treatment involving a crystalline form of a pharmaceutical compound.
State of the prior art
As stated by the applicant in the specifications, para. [0003] – [0007], the state of the art includes formulations of clomiphene where the Z- and E-isomers (zuclomiphene and enclomiphene) are mixed. Separation and purification of these two isomers involves fractional crystallization. Some crystalline forms of zuclomiphene are characterized by PXRD and thermograms and give distinct spectra and melting points. More detailed discussion of the prior art is found in the “Allowable Subject Matter” section of this action. 
Level of one of ordinary skill in the art
One of ordinary skill in the art would require extensive knowledge and experience in characterizing crystalline compounds with medical use and/or knowledge of preclinical or clinical testing.
Amount of direction
The amount of direction in the specifications is drawn towards the process and characterization of the crystalline forms of zuclomiphene citrate. No direction is given in the method(s) of treating the claims illnesses. 
Existence of working examples
	Working examples are given by the PXRD spectra and thermogram spectra. Disclosure of the distinct methods in the process of making the crystalline forms is indication of a working example. 
	No biological assays are provided show effectiveness of the instant crystalline forms towards the illnesses in the instant claims.
Quantity of experimentation needed
	Considering the amount of direction provided by the applicant, undue experimentation would be required by one of ordinary skill in the art to determine the best conditions with which to practice the claim method. 

2.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant in the specifications para. [0004] – [0007] describes previously studied and commercial forms of zuclomiphene. Throughout the specifications, but specifically in the DESCRIPTION OF THE INVENTION, para. [0043] – [0060], the applicant describes crystalline forms of zuclomiphene with physical characteristics different from those in the prior art.  Applicant at para. [0008] – [0010] states that “different crystalline forms of the same compound may have different crystal packing, thermodynamic, spectroscopic, kinetic, and surface and mechanical properties.” Applicant further cites Bernstein (Polymorphism in Molecular Crystals, Oxford University Press, New York, 2002, p. 9): “it is not possible to extend generalities to the number and kinds of crystalline forms that can exist for zuclomiphene citrate, or to what methods will be suitable for the preparation of any given crystalline form. Furthermore, the prediction of the properties of any unknown crystalline forms, and how they will differ from other crystalline forms of the same compound remains elusive.”
Considering the distinct characteristics of the disclosed crystalline forms and the applicant’s own citation, one of ordinary skill in the art would not be able to reasonably predict the effectiveness of the disclosed crystalline forms of zuclomiphene citrate in methods of treating osteoporosis, bone or bone disorders. Further, the applicant cites a 2020 public news release from Veru (See IDS). Veru at para. 3 discloses brief results of a phase 2 clinical study aimed at the count of hot flashes in men being treated with advanced deprivation hormone therapy. A key piece of information not presented in the public disclosure is the crystalline form of zuclomiphene used in the study. The information is considered but it is insufficient to indicate to one of ordinary skill in the art that the crystalline forms of the instant claims is the same form of the study. Applicant references prior art to discuss the properties of known crystalline forms of zuclomiphene citrate, but by their own admission states that properties of the form of the instant claim are unpredictable. Applicant also does not disclose sufficient data to suggest that the form claimed is effective in treating osteoporosis, bone disorders, etc. and does not indicate which crystalline form was tested in the Veru study. Therefore, claims 19-20 fail the written description requirement.  

Allowable Subject Matter
Claims 1-18 are allowed. 
Crystalline forms of clomiphene are known in the art as disclosed by the applicant in the specification p.1, para. [0003]. The applicant also notes that previous synthesis, process of crystallization, and separation of zuclomiphene citrate from enclomiphene in their specifications at p. 2, para. [0004] through [0006]. Applicant teaches the physical characteristics of previously synthesized crystalline forms of zuclomiphene in their specifications at p.2, para. [0004] through para. [0007]. In their specifications at p.7, para. [0021], applicant describes a process of production of zuclomiphene crystal form APO-IV (para. [0018]). This method differs from the disclosed methods in that it does not involve a separation step, a fractional recrystallization step, and includes a “holding step” as described by the applicant. Applicant also discloses in the specifications p. 4, para. [0014] and p. 13, para. [0050] a process of preparing zuclomiphene citrate form APO-I that involves exposing APO-II to water vapor.
Within the art are other forms of crystalline zuclomiphene citrate as discussed by Padovan (US 20170349533 A1, published 2017) and Hsu (WO2014031177 A1, published 2014). The forms are either in combination with enclomiphene (the trans isomer of zuclomiphene) (Hsu, p. 1, para. [0005]) or exhibit different physical characteristics (Padovan, p. 1-2, para. [0006] – [0015]) Further, the melting points/thermograms of these forms are also known as taught by Hsu at p. 2, para. [0005]. While there is some overlap between the melting points and PXRD peak, peaks characteristic of the instant claims are not shown and/or are not known. Therefore, taken with the disclosed method of preparing these crystalline forms in the specification as supporting evidence, the crystals are considered sufficiently distinct from crystalline forms discussed in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624